IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 00-20464
                            Summary Calendar



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

versus


MARK LYNN POTTS,

                                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-99-CR-585-1)
                       --------------------
                           April 2, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Mark Lynn Potts appeals from the district

court’s denial of his motion to suppress the evidence seized

pursuant to a search warrant.          He argues that the district court

clearly erred in finding that Officer Walker did not intentionally

include   in   the   affidavit   the    false   statement   concerning   the

photographic identification of Potts.           If redacted to expurgate

this statement, argues Potts, the affidavit would be insufficient




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
in content to support the court’s finding of probable cause for the

issuance of the search warrant.

     Our review of the evidence presented at the evidentiary

hearing indicates that the district court did not clearly err in

finding that Officer Walker included the false statement in the

affidavit by mistake and neither intentionally nor in reckless

disregard for the truth.   See United States v. McCarty, 36 F.3d
1349, 1356 (5th Cir. 1994).   Further, the district court did not

err in determining that if the false statement were redacted, the

affidavit would still include sufficient information about the

confidential informant’s (C.I.) description and identification of

Potts, the C.I’s past relationship and illegal drug dealings with

Potts, the C.I.’s observation of large quantities of cocaine at

Potts’s residence approximately one week before the execution of

the warrant, and the C.I.’s history of reliability, to support the

judge’s finding of probable cause to issue a search warrant.   See

Franks v. Delaware, 438 U.S. 154, 171-72 (1978); United States v.

Dickey, 102 F.3d 157, 161 (5th Cir. 1996).   The district court did

not err in denying Pott’s motion to suppress the evidence seized

pursuant to the search warrant.

AFFIRMED.




                                  2